Per Curiam.
In this mortgage foreclosure action, the owner of the equity of redemption appeals from the trial court’s denial of his request that the court order a strict foreclosure or, in the alternative, order a new sale date of July 1, 1993. Whether to order foreclosure by sale, and the date of the sale, rest in the discretion of the trial court. Farmers & Mechanics Savings Bank v. Sullivan, 216 Conn. 341, 355, 579 A.2d 1054 (1990). The trial court did not abuse its discretion in this case.
The judgment is affirmed and the case is remanded for the purpose of setting a new sale date.